Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Claim Objections
Claim 15 objected to because of the following informalities:
In Claim 15 Para 6 and 7, “in dependence” should read “independence”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 9 it is unclear if “a user” recited in line 3 of  claims 7 and 9 is the same “user” as recited in claim 1 line 4 or different. For the examination purpose both would be considered as the same “user”.
Claims 8 and 10 rejected for their dependency on claims 7 and 9 respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way (US 2013/0026291) in view of Evans et al. (US 2019/0152589).
Regarding claim 1, Way ‘291 teaches (figures 1-5)  an aircraft control system configured to be operably connected to at least one landing gear (105, 106, 107) and at least one landing gear bay door of an aircraft (201) (Para 0017), wherein the aircraft control system comprises: 
	a user interface operable by a user/pilot to manually input a request/instruction (Para 0022, 0024; selection of the mode of operation is done via a user interface); and
	a landing gear controller/landing gear operation control system (109) communicatively coupled to the user interface (Para 0017) and configured to:
	receive, from the user interface, an indication indicative of user-operation of the user interface to input request/instruction, and to initiate movement of the landing gear bay door (201) from a closed position to an open position on the basis of the indication without initiating movement of the landing gear between an extended position and a retracted position (figure 5); and
	to initiate movement of the landing gear between the extended position and retracted (step 503; for the retraction of the landing gear the operation is reversed (Para 0023)).
but it is silent about a user interface operable by a user to manually input first and second requests; and 
a first indication indicative of user operation of the user interface to input the first request, and to initiate movement of the landing gear bay door from a closed position to an open position on the basis of the first indication without initiating movement of the landing gear between an extended position and a retracted position; and
receive, from the user interface, a second indication indicative of user operation of the user interface to input the second request, and to initiate movement of the landing gear between the extended position and the retracted position on the basis of the second indication.
However, Evans et al. ‘589 teaches (figures 1-4) aircraft assembly actuation system, with focus on landing gear assembly, controlled by a controller (100) which receives inputs/indications from the pilot and commands/first request first actuator (102) to move a first component/landing gear bay door (106) wherein a sensor (110) detects movement of the first component and outputs a position value to the controller (100) and based on the position value  the controller provide an output command/second request to a second actuator (104) to move the second component/landing gear (108) (Para 0045-0052, 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wat ‘291 to incorporate the teachings of Evans et al. ‘589 to configure a user interface operable by a user to manually input first and second requests; and 
a first indication indicative of user operation of the user interface to input the first request, and to initiate movement of the landing gear bay door from a closed position to an open position on the basis of the first indication without initiating movement of the landing gear between an extended position and a retracted position; and
receive, from the user interface, a second indication indicative of user operation of the user interface to input the second request, and to initiate movement of the landing gear between the extended position and the retracted position on the basis of the second indication.
One of ordinary skill in art would recognize that doing so would provide independent control of the landing gear bay door and the landing gear. 
Regarding claim 2, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the landing gear controller is configured to initiate movement of the landing gear from the extended position of the retracted position on the basis of the second indication (second indication is given by the second request/command to extend and retract landing gear).
Regarding claim 13, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the landing gear controller is configured to initiate movement of the landing gear between the extended position and the retracted position and then to initiate movement of the landing gear bay door from the open position to the closed position, on the basis of the second indication (figure 5).
Regarding claim 14, modified Way ‘291 teaches (figures 1-5) a method of operating a landing gear controller of an aircraft, the method comprising:
receiving, from a user interface, a first indication indicative of user-input of a request to open a landing gear bay door;
causing the landing gear bay door to move from a closed position to an open position on the basis of the first indication;
receiving, from the user interface, a second indication indicative of user-input of a request to move a landing gear; and 
causing the landing gear to move between an extended position and a retracted position on the basis of the second indication. 
(Claim 14 is similar in scope to Claim 1; therefore, Claim 14 is rejected under same rationale as Claim 1).
Regarding claim 15, Way ‘291 teaches (figures 1-5) a landing gear control system/landing gear operation control system (109) (Para 0017) comprising:
one or more landing gear bay door actuators for moving a landing gear bay door from a closed position to an open position, wherein the landing gear bay door (201) at least partially covers a landing gear bay when in the closed position (Para 0025, figure 5);
one or more landing gear actuators for moving a landing gear between an extended position and a retracted position, wherein the landing gear is at least partially positioned in the landing gear bay when in the retracted position (Para 0025, figure 5);
a cockpit flight control via which a user is able to generate a command to move the landing gear bay door from the closed position to the open position, and to move the landing gear between the extended position and the retracted position (Para 0022, 0024; selection of the mode of operation is done via a cockpit flight control); and
a landing gear controller/ landing gear operation control system (109) for receiving the command from the cockpit flight control (Para 0017), and configured to:
cause the one or more landing gear bay door actuators to move the landing bay door from the closed position to the open position without also causing the one or more landing gear actuators to move the landing gear between the extended position and the retracted position (Step 502 in figure 5); and
cause the one or more landing gear actuators to move the landing gear between the extended position and the retracted position (Step 503 in figure 5; for the retraction of the landing gear the operation is reversed (Para 0023)).
but it is silent about a first command to move the landing gear bay door from the closed position to the open position, and a second command to move the landing gear between the extended position and the retracted position;
a landing gear controller for receiving the first and second commands from the cockpit flight control;
the one or more landing gear bay door actuators to move the landing gear bay door from the close position to the open position, independence on the first command; and
the one or more landing gear actuators to move the landing gear between the extended position and the retracted position, independence on the second command. 
However, Evans et al. ‘589 teaches (figures 1-4) aircraft assembly actuation system, with focus on landing gear assembly, controlled by a controller (100) which receives inputs/indications from the pilot and commands/first request first actuator (102) to move a first component/landing gear bay door (106) wherein a sensor (110) detects movement of the first component and outputs a position value to the controller (100) and based on the position value  the controller provide an output command/second request to a second actuator (104) to move the second component/landing gear (108) (Para 0045-0052, 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wat ‘291 to incorporate the teachings of Evans et al. ‘589 to configure a first command to move the landing gear bay door from the closed position to the open position, and a second command to move the landing gear between the extended position and the retracted position;
a landing gear controller for receiving the first and second commands from the cockpit flight control;
the one or more landing gear bay door actuators to move the landing gear bay door from the close position to the open position, independence on the first command; and
the one or more landing gear actuators to move the landing gear between the extended position and the retracted position, independence on the second command. 
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way (US 2013/0026291) and Evans et al. (US 2019/0152589) as applied to claim 1 above, and further in view of Plude et al. (US 2019/0263511).
Regarding claim 3, modified Way ‘291 teaches (figures 1-5) teaches the aircraft control system as discussed above in claim 1, but it is silent about the aircraft control system configured to determine when the aircraft is off the ground.
However, Plude et al. ‘511 teaches (figure 8) a controller to determine an on-ground status of a wheel of a landing gear via on-ground sensor (802) and generate a control signal based on the on-ground status of the wheel (Para 0066-0067). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Way ‘291 to incorporate the teachings of Plude et al. ‘511 to configure the aircraft control system to determine when the aircraft is off the ground by incorporating on-ground sensor on the landing gear. One of ordinary skill in art would recognize that doing so would enhance situational awareness of the landing gear.
Regarding claim 4, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the user interface is operable to manually input second request only when the aircraft control system has determined that the aircraft is off the ground (at each step processing awaits sensor inputs before initiating the following steps, thus incorporation of on-ground sensors gives instruction to input second request during landing gear retraction process (Para 0022)).
Regarding claim 5, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the user interface is operable to manually input the first request only when the aircraft control system has determined that the aircraft is off the ground (first request instructs the landing gear bay door to open and close; at each step processing awaits sensor inputs before initiating the following steps, thus the first request is only allowed after the aircraft is off the ground (Para 0022)).
Regarding claim 6, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the aircraft control system being configured to determine when the aircraft is off the ground comprises the landing gear controller being configured to receive a signal indicative of the aircraft being off the ground and to determine that the aircraft is off the ground on the basis of the signal (the incorporation of on-ground sensors give instruction/signals about the on-ground status of a wheel of the landing gear).
Regarding claims 7-8, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the landing gear controller is configured to control the user interface so that the user interface is operable by the user to manually input the first request only when the landing gear controller has determined that the aircraft has a first predetermined status, and
wherein the first predetermined status comprises the aircraft being off the ground (at each step processing awaits sensor inputs before initiating the following steps).
Regarding claims 9-10, modified Way ‘291 teaches (figures 1-5)  the aircraft control system wherein the landing gear controller is configured to control the user interface so that the user interface is operable by the user to manually input the second request only when the landing gear controller has determined that the aircraft has a second predetermined status, and
wherein the second predetermined status comprises the aircraft being off the ground (at each step processing awaits sensor inputs before initiating the following steps).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way (US 2013/0026291) and Evans et al. (US 2019/0152589). as applied to claim 1 above, and further in view of Rowlands et al. (US 2020/0055592).
Regarding claims 11-12, modified Way ‘291 teaches (figures 1-5)  the aircraft control system as discussed above in claim 1 but it is silent about the user interface mechanically changeable by the user, the first request comprises the user mechanically changing the user interface from a first state to a second state, and the second request comprises the user mechanically changing the user interface from the second state to a third state,
wherein the user comprises a user-movable device, and wherein the first, second and third states are first second and third positions, respectively, of the user-movable device. 
However, Rowlands et al. ‘592 teaches (figure 5) a control system (20) for retracting and extending a landing gear assembly (14) wherein pilot is able to cause “UP” (or “DOWN”) signal to be sent by operating a lever/mechanical user interface (Para 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Way ‘291 to incorporate the teachings of Rowlands to configure the user interface mechanically changeable by the user, the first request comprises the user mechanically changing the user interface from a first state to a second state, and the second request comprises the user mechanically changing the user interface from the second state to a third state,
wherein the user comprises a user-movable device, and wherein the first, second and third states are first second and third positions, respectively, of the user-movable device (Rowlands et al. ‘592 has only one request (two positions) whereas the application invention has two requests in sequence (three positions)).
One of ordinary skill in art would recognize that doing so would enable to send requests landing gear bay door and landing gear independently in sequence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642